Citation Nr: 0126988	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  01-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2000 
for an award of an increased rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than May 5, 2000 
for an award of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and November 2000 rating decisions of the 
Indianapolis, Indiana Regional Office (RO).

By rating action dated in July 2000, the RO increased the 
evaluation in effect for PTSD from 10 percent to 50 percent, 
effective May 5, 2000.  The veteran disagreed with the 
assigned rating.  Following a Department of Veterans Affairs 
(VA) psychiatric examination in October 2000, the RO, in a 
rating decision dated in November 2000, assigned a 70 percent 
rating for PTSD, and granted his claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Each of these awards was effective May 5, 2000.


FINDINGS OF FACT

1.  The veteran submitted a claim for an increased rating for 
PTSD on May 5, 2000.

2.  There is no medical evidence demonstrating any treatment 
for PTSD in the one year period prior to May 5, 2000.

3.  The veteran's claim for a total rating was dated and 
received in July 2000.



CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of an 
increased rating for PTSD prior to May 5, 2000 have not been 
met.  38 C.F.R. § 3.400(o)(2) (2001).

2.  The criteria for an effective date for an award of a 
total rating based on individual unemployability due to 
service-connected disability prior to May 5, 2000 have not 
been met.  38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any private or VA medical records that could be 
obtained.  The RO provided the veteran with several 
examinations in relation to his PTSD.  

The record discloses that the rating decisions provided the 
veteran with the reasons and bases for the denial of his 
claims.  The May 2001 statement of the case and the August 
2001 supplemental statement of the case provided the veteran 
with the applicable criteria for an earlier effective date 
for an award of an increased rating.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
attorney, Wade R. Bosley.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these notifications.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

A claim for an increased rating for the veteran's service-
connected PTSD was received on May 5, 2000.

A VA psychiatric examination was conducted in June 2000.  The 
veteran complained of significant increases in the number and 
frequency of his nightmares in the previous year.  He also 
complained of increased anger and irritability that he 
reported adversely affected his home life.  He stated that he 
had been hospitalized at a VA facility in 1984, following 
which he received outpatient treatment for two months.  He 
maintained that he had not received any treatment for PTSD in 
the previous ten years.  He added that his last treatment for 
PTSD had been in 1984.  He related that he had not worked in 
the previous ten years.  He noted that he was considered 
disabled by the Social Security Administration.  He stated 
that he had nightmares at least two nights a week and that, 
previously, he might have skipped a week without nightmares.  
The veteran indicated that he had not had any remission of 
his symptoms since service.  The examination report indicated 
the veteran reported an increase in the number of his 
nightmares "in recent months."  He reported he avoided 
reminders of his Vietnam experience as well as intimacy with 

others.  Following a mental status evaluation, the diagnosis 
was PTSD.  The Global Assessment of Functioning score was 45, 
and it was noted that this was a current evaluation of it.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability dated and received in July 2000.  

The veteran was afforded a VA psychiatric examination on 
October 10, 2000.  He reported that he had been treated for 
symptoms of PTSD at a VA medical center in 1991.  He 
indicated that there had been no outpatient treatment for any 
PTSD symptoms or depression.  He stated that he had not 
worked in the previous year.  It was noted that the veteran 
was not receiving any psychiatric treatment.  Following an 
examination, the pertinent diagnosis was PTSD, chronic.  The 
Global Assessment of Functioning score was 47, and was also 
reported as having been 47 over the previous year.  The 
examiner commented that the veteran's PTSD was the only 
disability that was contributing to his inability to be 
employed.  

The record reflects that service connection has been 
established to date solely for PTSD, rated 10 percent from 
August 16, 1984, and rated 70 percent from May 5, 2000.

Analysis 

Except as otherwise provided, the effective date of an award 
of an increase in disability compensation shall be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran asserts that October 10, 1999 is the proper 
effective date for an award of a 70 percent evaluation for 
PTSD and for an award of a total rating based on individual 
unemployability due to service-connected disability.  It is 
argued that the history reported by the veteran on the June 
2000 VA examination, to the effect that his nightmares had 
increased in frequency during the previous year, supports a 
conclusion that an earlier effective date is warranted.  
Similarly, the veteran points to the fact that the examiner, 
following the October 2000 VA psychiatric examination, 
specifically indicated that the Global Assessment of 
Functioning score for the previous year was 47.  The veteran 
claims that these factors establish that the veteran's 
symptoms were more severe one year prior to the October 10, 
2000 examination.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994), cited in Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The Board concedes that the 
fact that the examiner, at the time of the VA psychiatric 
examination in October 2000, assigned a Global Assessment of 
Functioning score of 47, and specifically indicated that this 
was also the appropriate score for the previous year.  
Moreover, he indicated that the veteran's PTSD was the sole 
reason the veteran was unemployed.  These statements 
constitute evidence concerning the severity of the veteran's 
disability during the one year period prior to October 10, 
2000.  In and of itself, however, the Global Assessment of 
Functioning score is not dispositive of entitlement to an 
increased disability compensation rating prior to May 5, 
2000.  It must also be noted that the examiner's opinion that 
the veteran's PTSD caused him to be unemployed does not 
address the issue as to when he became unemployable due to 
the psychiatric disability.  In this case, it is significant 
to observe that the veteran, during the VA psychiatric 
examinations conducted in June and October 2000, clearly 
denied having received treatment for PTSD for many years.  
This, too, constitutes evidence of the historical severity of 
his condition.  The Board finds that the complete absence of 
treatment, to include hospitalization or medication, for PTSD 
is of greater probative value than the noncontemporaneous 
Global Assessment of Functioning score assigned by the 
examiner.  Thus, the Board concludes that the date of the 
veteran's claim for an increased rating, that is, May 5, 
2000, is the earliest date that may be assigned for a 70 
percent rating for PTSD or for a total rating based on 
individual unemployability due to service-connected 
disability.  


ORDER

An effective date prior to May 5, 2000 for an award of an 
increased rating for PTSD is denied.

An effective date prior to May 5, 2000 for an award of a 
total rating based on individual unemployability due to 
service-connected disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

